02/23/2022



                                                                                                 Case Number: OP 22-0076




                                  IN THE SUPREME COURT
                               FOR THE STATE OF MONTANA
                                     Case No. OP 22–0076
                             _________________________________

 COTTONWOOD ENVIRONMENTAL LAW CENTER; MONTANA RIVERS; GALLATIN
                WILDLIFE ASSOCIATION; JOHN MEYER,
                                           Petitioners,
                                  v.
   AUSTIN KNUDSEN, IN HIS OFFICIAL CAPACITY AS MONTANA ATTORNEY
                              GENERAL,
                                           Respondent.
                     ___________________________

                        ORDER GRANTING UNOPPOSED MOTION
                             FOR LEAVE TO FILE REPLY
                                 __________________


       Upon consideration of the motion filed by Petitioners Cottonwood Environmental Law

Center, Montana Rivers, Gallatin Wildlife Association, and John Meyer, for leave to file a reply brief,

       IT IS ORDERED that the motion for leave to file a one paragraph reply and one supporting

exhibit is GRANTED.

       IT IS FURTHER ORDERED that the reply brief shall be prepared, filed, and served by

February 23, 2022.

       DATED this ___ day of February, 2022.

                                                       ________________________



                                                       _________________________

cc: John Meyer
Austin Knudsen
Austin James
Neil Westesen
Dale Schowengerdt


                                                                                      Electronically signed by:
                                                                                            Mike McGrath
                                                                               Chief Justice, Montana Supreme Court
                                                                                          February 23 2022